DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,839,438. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method for fulfilling a custom food order comprising
-receiving a request for a custom food order from a patron on a computing device, retrieving a location of the computing device
-identifying a set of food assembly apparatus within a threshold distance of the location of the computing device
-aggregating a list of ingredients currently loaded into a food assembly apparatus 
- creating an empty set of ingredients
-offering the list of ingredients for selection by the patron
-refreshing the list of ingredients in response to receiving a selection of ingredients from the list of ingredients
-adding the selected ingredients to the set of ingredients
-determining whether the food assembly apparatus is currently loaded with the selected ingredient
-in response to not currently being loaded with the selected ingredient, removing the food assembly apparatus from the set of food assembly apparatuses
-replacing the list of ingredients with an aggregation of ingredients currently loaded into a food assembly apparatus

-select a particular food assembly apparatus, that is currently loaded with the set of ingredients
-inserting the custom food order, into a food queue assigned to the particular food assembly apparatus
-food order being declines, releasing the custom food order to a second patron within a region proximal to the location. 
The claim is used to receive custom ingredients from a patron, scan food assembly devices with a specific location, to determine if they contain the custom ingredients, and queue that food assembly device for the specific order. The description of what is being performed is related solely to the processing of amount of ingredients, location, and the selection of custom ingredients, which are done everyday as part of sales activities in businesses. Performing sales activities are considered a commercial interaction, and is therefore part of the enumerated grouping of a certain method of organizing human activity. 
The additional elements include an ordering portal executed on a computing device and a food assembly apparatus.
This judicial exception is not integrated into a practical application because the computing device is presented to receive custom food orders from patrons, receive list of ingredients from food assembly device and send custom food orders to the food assembly device. The food assembly device senses the ingredients present, and send updated menu items to the ordering portal. The two additional elements are presented as a means to apply the abstract idea, and does not provide more than the idea of a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing device and the food assembly device provided do not include features that are more than the application on the machine. The elements are designed to send and receive information without any particularity, and remain rejected under MPEP 2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0317921 A1 Havas in view of "Surplus retail food redistribution: An analysis of a third sector model" Alexander et al. 

Regarding claim 1, Havas teaches a method for fulfilling custom food orders (Havas Abstract, submitting a food order) comprising: 
(Havas Para. [0014] patron request for a custom food order, through a mobile portal and selection of the desired location relative to the customer; Para. [0032]); 
identifying a set of food assembly apparatuses within a threshold distance of the location of the computing device (Havas Para. [0064] the customer side interface interacts with the vendor side interface, within a food preparation area, to manage food order queue and complete food orders); 
aggregating a list of ingredients currently loaded into food assembly apparatuses in the set of food assembly apparatuses (Havas Para. [0072] the database of menu items associated with the location may also be updated when the locations supply is short or out of stock and remove it as an option for customer customization order); 
creating an empty set of ingredients (Havas Para. [0072] the database of menu items associated with the location may also be updated when the locations supply is short or out of stock and remove it as an option for customer customization order); 
offering the list of ingredients for selection by the patron through the ordering portal (Havas Para. [0025] customer customization, includes type, size, milk options, and may further include flavor additions, amount of milk, temperature; Para. [0072] the database of menu items associated with the location may also be updated when the locations supply is short or out of stock and remove it as an option for customer customization order); 
refreshing the list of ingredients in response to receiving, from the patron, a selection of an ingredient from the list of ingredients (Havas Para. [0025] customer customization, includes type, size, milk options, and may further include flavor additions, amount of milk, temperature; Para. [0072] the database of menu items associated with the location may also be updated when the locations supply is short or out of stock and remove it as an option for customer customization order), wherein the refreshing includes: 
adding the selected ingredient to the set of ingredients (Havas Para. [0025] customer customization, includes type, size, milk options, and may further include flavor additions, amount of milk, temperature; Para. [0072] the database of menu items associated with the location may also be updated when the locations supply is short or out of stock and remove it as an option for customer customization order); 
for each food assembly apparatus in the set of food assembly apparatuses: 
determining whether the food assembly apparatus is currently loaded with the selected ingredient (Havas Para. [0072] each specific location has a specific menu, and the store location indicates their capacity to fulfill the customization requests); 
and in response to the food assembly apparatus not currently being loaded with the selected ingredient, removing the food assembly apparatus from the set of food assembly apparatuses (Havas Para. [0072] when a location cannot fulfill an order customization, and therefore a new location, with a new food assembly, and no shortage of the requested customization may be chosen instead); 
and replacing the list of ingredients with an aggregation of ingredients currently loaded into food assembly apparatuses in the set of food assembly apparatuses (Havas Para. [0032] based on customization, only location with the desired food ingredients may be shown to the user for selection; Para. [0072] when a location cannot fulfill an order customization, and therefore a new location, with a new food assembly, and no shortage of the requested customization may be chosen instead); 
in response to the custom food order being complete: 
selecting a particular food assembly apparatus, from the set of food assembly apparatuses, that is currently loaded with the set of ingredients (Havas Para. [0032] based on customization, only location with the desired food ingredients may be shown to the user for selection; Para. [0072] when a location cannot fulfill an order customization, and therefore a new location, with a new food assembly, and no shortage of the requested customization may be chosen instead); 
and inserting the custom food order, including the set of ingredients, into a food order queue assigned to the particular food assembly apparatus (Havas Para. [0050] a customer custom order is sent to a particular location that may fulfill the customizations, and places the order in a queue).
Havas fails to explicitly disclose in response to the custom food order being declined by the patron, releasing the custom food order to a second patron within a region proximal to the location.
(Alexander Abstract, redistribution of perishable items) and teaches in response to the custom food order being declined by the patron, releasing the custom food order to a second patron within a region proximal to the location (Alexander Pg. 1291, Col. 1, Para. 3, surplus food may be produced from cancellation of orders; Pg. 1291, Col. 2, Para. 6, the redistribution of food may be accomplished through local FareShare to another person). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the custom food ordering of Havas with the release of cancelled custom orders as taught by Alexander. The motivation for doing so would be to help reduce the amount of food waste, while also providing food sources to local charities to reinvest into the community (Alexander Pg. 1291, Col. 2, Para. 2-6, being able to connect food waste with those in need is able to provide a solution to two separate problems).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,304,119 B2 Lee teaches food processing (Abstract). US 2002/0038165 A1 McHale et al teaches a computer method to process food orders (Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629